Title: The Duc de La Vauguyon to John Adams: A Translation, 14 March 1781
From: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de
To: Adams, John



The Hague, 14 March 1781

I have received, sir, the letter which you did me the honor to write to me, and the enclosed copy of the resolution of the Congress of the United States of North America. You inform me that you have made an official communication thereof to the president of the assembly of the States General, and to the envoys of the courts of St. Petersburg, Stockholm, and Copenhagen, and request me to support this step with my good offices. I am persuaded, sir, that you clearly perceive the impossibility of my seconding this measure without the express order of the king, whatever may be my personal zeal for the true interests of North America. Receive, sir, the very sincere assurance of the sentiments of the most distinguished consideration with which I have the honor to be your very humble and very obedient servant,

Le Duc De la vauguyon

